


Exhibit 10.38
PLEDGE AGREEMENT
PLEDGE AGREEMENT, dated as of March 24, 2016, made by BlueLinx Holdings, Inc., a
Delaware corporation (“Pledgor”), in favor of Wells Fargo Bank, National
Association, a national banking association, in its capacity as agent pursuant
to the Loan Agreement (as hereinafter defined) acting for and on behalf of the
parties thereto as lenders (in such capacity, together with any successor or
replacement agent, “Pledgee”).
W I T N E S S E T H:
WHEREAS, Pledgor is the direct owner of one hundred percent (100%) of the
limited liability company membership interests in the entities set forth on
Exhibit A attached hereto, each a Delaware limited liability company (the “SPE
Propcos”);
WHEREAS, Pledgee, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), BlueLinx Corporation, a Georgia corporation, successor by merger to
the merger of BlueLinx Services Inc., a Georgia corporation, with and into
BlueLinx Corporation with BlueLinx Corporation as the surviving corporation of
such merger (“BlueLinx”), and BlueLinx Florida LP, a Florida limited partnership
(“BFLP”, and together with BlueLinx, each individually a “Borrower” and
collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc., a Georgia
corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a Georgia
corporation (“BFH2”, and together with BFH1, each individually a “Corporate
Guarantor” and collectively, “Corporate Guarantors”) have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated August
4, 2006, by and among Agent, Lenders, Borrowers and Corporate Guarantors, as
amended through the Twelfth Amendment, dated as of the date hereof (the
“Amendment No. 12”), among Agent, Lenders, Borrowers, Corporate Guarantors and
Pledgor (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other agreements, documents and instruments referred to therein or at any
time executed and/or delivered in connection therewith or related thereto,
including, but not limited to, this Pledge Agreement (all of the foregoing,
together with the Loan Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements” as hereinafter
further defined);
WHEREAS, in order to induce Pledgee and Lenders to continue to make loans and
advances and provide other financial accommodations to Borrowers pursuant to the
Loan Agreement and the other Financing Agreements, Pledgor has agreed to
guarantee the Obligations of Borrowers to Agent and Lenders as set forth in the
Limited Guarantee, dated as of the date hereof, by Pledgor in favor of Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Parent Guarantee”)
and to secure the Parent Guarantee by (i) executing and delivering to Pledgee
this Pledge Agreement and (ii) delivering to Pledgee any and all other documents
as required under or in accordance with the terms of the Financing Agreements;
WHEREAS, Pledgor has benefitted and will continue to benefit directly and
indirectly from the extensions of credit made to Borrowers pursuant to the Loan
Agreement; and
NOW, THEREFORE, in consideration of the premises and to induce Pledgee to enter
into Amendment No.12, Pledgor hereby agrees with Pledgee, as follows:
1.Defined Terms.
(a)    Unless otherwise defined herein, capitalized terms which are defined in
the Loan Agreement and used herein shall have the meanings given to them in the
Loan Agreement.



--------------------------------------------------------------------------------




(b)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and section
and paragraph references are to this Pledge Agreement unless otherwise
specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    The following terms shall have the following meanings:
“Additional Pledged LLC Interest”: as defined in any supplement to this Pledge
Agreement delivered pursuant to Section 5(e) hereof.
“Additional Pledged Partnership Interest”: as defined in any supplement to this
Pledge Agreement delivered pursuant to Section 5(e) hereof.
“Additional Pledged Stock”: as defined in any supplement to this Pledge
Agreement delivered pursuant to Section 5(e) hereof.
“Bankruptcy Event”: the occurrence of an Event of Default under Sections
10.1(f), 10.1(g) or 10.1(h) of the Loan Agreement.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a Corporation, including,
without limitation, all rights to participate in the operation or management of
the Corporation and all rights to properties, assets and distributions (except
as otherwise provided herein) under the by-laws in respect of such capital stock
or other interests, together with all certificates, options or rights of any
nature whatsoever which may be issued or granted by any of the Issuers to any of
Pledgors in respect of such Capital Stock while this Pledge Agreement is in
effect.
“Control Rights”: with respect to any Limited Liability Company, all of
Pledgor’s right and status to participate in the management of the business and
affairs of such Limited Liability Company.
“Corporation”: any Person identified in this Pledge Agreement as a corporation
or recognized by the Laws pursuant to which it is organized as a corporation.
“Delaware LLC Act”: the Delaware Limited Liability Company Act, Delaware Code
Annotated, Title 6, §§ 18-101 et seq., as the same now exists or may from time
to time hereafter be amended, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.
“Delaware UCC”: the Delaware Uniform Commercial Code, Delaware Code Annotated,
Title 6, §§ 8-101 et seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.
“Economic Interests”: all of Pledgor’s distributions, profits or economic
interests from a Limited Liability Company, and the right, title and interest of
Pledgor to receive any such distributions, profits or economic interests,
including for any limited liability company organized under Delaware law, any
“limited liability company interest” (as such term is defined in Section
18-101(8) of the Delaware LLC Act).
“Excluded Collateral”: any Capital Stock, LLC Interest, Partnership Interest or
other equity interest of Pledgor in or to Borrowers or Guarantors or any other
Subsidiary of Parent Guarantor, other than the SPE Propcos.
“Financing Agreements “: the following agreements (as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced): (a) the Loan Agreement and the other “Financing Agreements” defined
in the Loan Agreement, (b) each other agreement, document, or instrument



--------------------------------------------------------------------------------




providing for, evidencing, guaranteeing, or securing any Obligations, (c) any
other document or instrument executed or delivered at any time in connection
with the Obligations under the Loan Agreement, including any guaranty of or
grant of Collateral to secure such Obligations, (d) any intercreditor or joinder
agreement to which Pledgee are parties, and (e) each other agreement, document,
or instrument providing for, evidencing, guaranteeing, or securing any debtor in
possession financing provided by or consented to in writing by Pledgee in any
Bankruptcy Event in which Borrowers, Guarantors or Pledgor is a debtor or the
subject of such proceeding.
“Governing Documents”: with respect to (a) a corporation, its articles or
certificate of incorporation, continuance or amalgamation and by-laws, (b) a
partnership, its certificate of limited partnership or partnership declaration,
as applicable, and partnership agreement, (c) a limited liability company, its
certificate of formation and operating agreement and (d) any other Person, the
other organizational or governing documents of such Person.
“Issuer”: any Corporation, Limited Liability Company or Partnership, the Capital
Stock of which has been pledged by a Pledgor hereunder. The Issuers as of the
Closing Date are set forth on Schedule I.
“Limited Liability Company”: any Person identified in this Pledge Agreement as a
limited liability company or recognized by the Laws pursuant to which it is
organized as a limited liability company.
“Limited Liability Company Agreement”: as to any Limited Liability Company, its
certificate of formation and operating agreement or other Governing Documents,
as each may be amended, supplemented or otherwise modified from time to time.
“LLC Interest”: any Limited Liability Company membership interest, limited
liability company interest, economic interest, or other interest in a Limited
Liability Company, including, without limitation, (a) all rights to participate
in the operation or management of the Limited Liability Companies and all rights
to properties, assets, member interests and distributions (except as otherwise
provided herein) under the Limited Liability Company Agreements in respect of
such membership interests or other interests, all rights in and to the Limited
Liability Company Agreement and the other Governing Documents of any Limited
Liability Company, and (c) all Economic Interests, Control Rights and Ownership
Interests, together with all certificates, options or rights of any nature
whatsoever which may be issued or granted by any of the Issuers to Pledgor in
respect of the LLC Interests while this Pledge Agreement is in effect.
“Loan Agreement”: shall have the meaning given to such term in the recitals.
“Maryland Guarantor”: ABP MD (Baltimore) LLC, a Delaware limited liability
company, its successors and assigns, and the direct owner of one hundred percent
(100%) of the limited liability company membership interests in Maryland LLC
Subsidiary.
“Maryland LLC Subsidiary”: ABP MD (Baltimore) Subsidiary LLC, a Delaware limited
liability company, its successor and assigns.
“Mortgage Loan Lenders”: collectively, (a) the U.S. Bank National Association,
as Trustee for the Registered Holders of Wachovia Bank Commercial Mortgage
Trust, Commercial Mortgage Pass-Through Certificates, Series 2006-C27 and (b)
Wells Fargo Bank, N.A., as Trustee for the Registered Holders of Banc of America
Commercial Mortgage Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-4, successors in interest to German American Capital Corporation, and their
respective permitted successors and assigns.
“Mortgage Loan Pledge Agreement”: the Pledge Agreement, dated as of the date
hereof, by Pledgor in favor of Mortgage Lenders with respect to the pledge of
the equity interests of Pledgor in the SPE Propcos, as the same may be amended,
modified, supplemented, extended, renewed, restated, or replaced.
“Mortgage Loan Special Servicer”: LNR Partners, LLC a Florida limited liability
company, any replacement special servicer appointed pursuant to the Mortgage
Loan Agreement, its permitted successors and assigns.



--------------------------------------------------------------------------------




“Ownership Interests” all of Pledgor’s right, title and status as a member,
partner or limited partner in a Limited Liability Company, including Pledgor’s
status as a “member” (as such term is defined in Section 18-101(11) of the
Delaware LLC Act).
“Partnership”: any Person identified in this Pledge Agreement as a partnership
or recognized by the Laws pursuant to which it is organized as a partnership.
“Partnership Agreement”: as to any Partnership, its certificate of formation, if
applicable, and partnership agreement or other Governing Documents, as each may
be amended, supplemented or otherwise modified from time to time.
“Partnership Interest”: any partnership interest, economic interest, or other
interest in a Partnership, including, without limitation, all rights to
participate in the operation or management of the Partnerships and all rights to
properties, assets, partnership interests and distributions (except as otherwise
provided herein) under the Partnership Agreements in respect of such partnership
interests or other interests, together with all certificates, options or rights
of any nature whatsoever which may be issued or granted by any of the Issuers to
Pledgor in respect of the Partnership Interests while this Pledge Agreement is
in effect.
“Pledge Agreement”: this Pledge Agreement, as may be amended, modified,
supplemented, extended, renewed, restated, or replaced.
“Pledged Collateral”: the Pledged Stock, the Pledged LLC Interests, the Pledged
Partnership Interests, and all Proceeds, other than the Excluded Collateral.
“Pledged LLC Interest”: any and all of Pledgor’s LLC Interests in the Limited
Liability Companies set forth in Schedule I attached hereto and any Additional
Pledged LLC Interest at any time pledged pursuant to Section 5(e), including,
without limitation, all its rights to participate in the operation or management
of the Limited Liability Companies and all its rights to properties, assets,
member interests and distributions (except as otherwise provided herein) under
the Limited Liability Company Agreements in respect of such LLC Interests,
together with all certificates, options or rights of any nature whatsoever which
may be issued or granted by any of the Issuers to Pledgor in respect of the
Pledged LLC Interests while this Pledge Agreement is in effect.
“Pledged Partnership Interest”: any and all of Pledgor’s Partnership Interests
in the Partnerships set forth in Schedule I attached hereto and any Additional
Pledged Partnership Interest at any time pledged pursuant to Section 5(e),
including, without limitation, all its rights to participate in the operation or
management of the Partnerships and all its rights to properties, assets,
partnership interests and distributions (except as otherwise provided herein)
under the Partnership Agreements in respect of such Partnership Interests,
together with all certificates, options or rights of any nature whatsoever which
may be issued or granted by any of the Issuers to Pledgor in respect of the
Pledged Partnership Interests while this Pledge Agreement is in effect.
“Pledged Stock”: any and all of Pledgor’s Capital Stock in the Corporations as
set forth on Schedule I attached hereto, together with all stock certificates,
options or rights of any nature whatsoever which may be issued or granted by any
of the Issuers to Pledgor in respect of the Pledged Stock while this Pledge
Agreement is in effect, together with any Additional Pledged Stock at any time
pledged pursuant to Section 5(e).
“Pledgor”: as defined in the Preamble hereto.
“Proceeds”: all “proceeds” as such term is defined in Section 9‑102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends,
distributions or other income from the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests or collections thereon with respect thereto.
“Secured Obligations”: all “Guaranteed Obligations” as defined in the Parent
Guarantee.
“Securities Act”: the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------




“Security”: as defined in Article 8-102(15) of the UCC.
“SPE Intercreditor Agreement”; the Equity Pledge Intercreditor Agreement, dated
as of March 24, 2016, among Agent, Mortgage Loan Special Servicer, Borrowers,
Corporate Guarantors, Parent Guarantor and SPE Propcos, as the same may be
amended, modified, supplemented, extended, renewed, restated, or replaced.
“UCC”: the Uniform Commercial Code from time to time in effect in the State of
New York or, as the context requires, any other applicable jurisdiction.
2.    Pledge; Grant of Security Interest. Subject to the terms hereof, each
Pledgor hereby delivers, pledges and assigns, and transfers, as appropriate, to
Pledgee all the Pledged Collateral in which it has any right, title or interest,
and hereby grants to Pledgee a first priority security interest in the Pledged
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.
3.    Transfer Powers. Concurrently with the delivery to Pledgee of each
certificate, if any, representing one or more shares of the Pledged Stock,
Pledged LLC Interest or Pledged Partnership Interest which is a Security,
Pledgor shall deliver an undated stock power or transfer power covering such
certificate, duly executed in blank.
4.    Representations and Warranties. Pledgor represents and warrants that:
(a)    the shares of Pledged Stock listed on Part A of Schedule I as owned by
Pledgor, as supplemented from time to time, constitute all the issued and
outstanding shares of all classes of the Capital Stock of the Borrowers owned by
Pledgor and are represented by the certificates listed thereon;
(b)    the Pledged LLC Interests listed on Part B of Schedule I as owned by
Pledgor, as supplemented from time to time, constitute all the issued and
outstanding LLC Interests of all classes of the Borrowers owned by Pledgor and
are represented by the certificates listed thereon, and such Pledged LLC
Interests are Securities governed by Article 8 of the UCC;
(c)    the Pledged Partnership Interests listed on Part C of Schedule I as owned
by Pledgor, as supplemented from time to time, constitute all the issued and
outstanding Partnership Interests of all classes of the Borrowers owned by
Pledgor and are represented by the certificates listed thereon, if such Pledged
Partnership Interests are Securities;
(d)    all the shares, units or other interests of the Pledged Stock, the
Pledged LLC Interests and the Pledged Partnership Interests have been duly and
validly issued and are fully paid and, to the extent that such shares are
assessable by their nature, nonassessable;
(e)    Pledgor is the record and beneficial owner of, and has title to, the
Pledged Collateral pledged by it, free of any and all Liens or options in favor
of any other Person, except the Lien created by this Pledge Agreement, and the
first priority Lien in favor of Mortgage Loan Lenders pursuant to the Mortgage
Loan Pledge Agreement;
(f)    each of the SPE Propcos is organized as a limited liability company under
the Delaware LLC Act;
(g)    Maryland Guarantor has legal and valid title to all of the SPE Property
in the State of Maryland and Maryland Subsidiary LLC does not own any SPE
Property or other assets or properties;
(h)    upon delivery to Pledgee of the certificates evidencing the Pledged
Stock, the certificates evidencing the Pledged LLC Interests, and the
certificates evidencing the Pledged Partnership Interests (and assuming the
continuing possession by Mortgage Loan Special Servicer or Pledgee of such
certificates in



--------------------------------------------------------------------------------




accordance with the requirements of applicable law), the Liens granted pursuant
to this Pledge Agreement in the Pledged Collateral evidenced by such
certificates shall constitute perfected Liens in favor of Pledgee on the Pledged
Collateral as collateral security for the Secured Obligations, which Liens will
be prior to all other Liens on the Pledged Collateral of Pledgor;
(i)    upon the filing of UCC-1 (or equivalent) financing statements in the
jurisdictions referenced on Schedule II or in a supplement thereto, the Liens
granted pursuant to this Pledge Agreement on that portion of the Pledged
Collateral not perfected as described in Section 4(h) shall constitute perfected
Liens in favor of Pledgee, on behalf and for the ratable benefit of Pledgee, on
such Pledged Collateral as collateral security for the Secured Obligations,
which Liens will be prior to all other Liens on such Pledged Collateral of
Pledgor;
(j)    the Pledged Partnership Interests (i) are not dealt in or traded on
securities exchanges or in securities markets, (ii) do not constitute investment
company securities, (iii) are not held in a securities account (in each case
within the meaning of Section 8‑103(c) of the UCC), and (iv) are not by their
terms a “security” under Article 8 of the UCC;
(k)    each Issuer of the Pledged LLC Interest has opted into Article 8 of the
Delaware UCC pursuant to Section 8-103(c) of the Delaware UCC and such Pledged
LLC Interests constitute Securities and each such Pledges LLC Interest is
evidenced by a certificated security under the UCC which has been delivered to
Mortgage Loan Special Servicer pursuant to the Mortgage Loan Pledge Agreement
and is being held by Mortgage Loan Special Servicer in accordance with the terms
of the SPE Intercreditor Agreement;
(l)    all consents of each member or partner in each Limited Liability Company
or Partnership to the grant of the security interests provided hereby and to the
transfer of the Pledged LLC Interests or Pledged Partnership Interests, as the
case may be, to Pledgee or its designee pursuant to the exercise of any remedies
under Section 8 have been obtained and are in full force and effect;
(m)    Pledgor’s location (for purposes of Section 9-307 of the UCC) is the
place specified for Pledgor on Schedule II and, for the four (4) months
preceding the date hereof, Pledgor’s location has not been any place other than
the place specified on Schedule II. Pledgor, if not a “registered organization”
as defined in the UCC, is so designated on Schedule II and has only one place of
business, the location of which is at the place specified for Pledgor on
Schedule II; and
(n)    (i) the exact legal name of Pledgor is as specified for Pledgor on
Schedule II; and (ii)  Pledgor has not changed its legal name in the twelve (12)
months preceding the date hereof.
5.    Covenants. Pledgor hereby agrees that, from and after the date of this
Pledge Agreement until the Secured Obligations are paid in full:
(a)    If Pledgor shall, as a result of its ownership of any Pledged Collateral,
become entitled to receive or shall receive any stock certificate, partnership
interest certificate or membership interest certificate or similar certificate
evidencing such interest (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution for, as a conversion of, or in exchange for any shares of any
Pledged Collateral, or otherwise in respect thereof, Pledgor shall accept the
same as Pledgee’s agent, hold the same as collateral in trust for Pledgee and
deliver the same forthwith to Pledgee in the exact form received, and duly
indorsed by Pledgor to Pledgee, if required, together with an undated stock or
transfer power covering such certificate duly executed in blank and with, if
Pledgee so requests, signature guaranteed, to be held by Pledgee, on behalf and
for the ratable benefit of Pledgee, subject to the terms hereof as additional
collateral security for the Secured Obligations. Any sums or other property paid
upon or in respect of any Pledged Collateral upon the liquidation or dissolution
of any of the Borrowers, to the extent (i) not prohibited under the Loan
Agreement, or (ii) otherwise approved by Pledgee, may be retained by Pledgor and
used for purposes not inconsistent with the Loan Documents (including, without
limitation, permitted investments in new or existing Subsidiaries), and
otherwise shall be paid over to Pledgee to be held by it hereunder on behalf and
for the ratable



--------------------------------------------------------------------------------




benefit of Pledgee as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of any Pledged Collateral or any property shall be distributed upon or
with respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any of the Borrowers or pursuant to the
reorganization thereof, the property so distributed, to the extent (i) not
prohibited under the Parent Guarantee or the other Financing Agreements, or (ii)
otherwise approved by Pledgee, may be retained by Pledgor and used for purposes
not inconsistent with the Financing Agreements (including, without limitation,
permitted investments in new or existing Subsidiaries), and otherwise, shall be
delivered to Pledgee to be held by it subject to the terms hereof, as additional
collateral security for the Secured Obligations. If any sums of money or
property so paid or distributed in respect of any Pledged Collateral shall be
received by Pledgor and required to be paid to or delivered to Pledgee
hereunder, Pledgor shall, until such money or property is paid or delivered to
Pledgee, hold such money or property in trust for Pledgee and Pledgee segregated
from other funds of Pledgor, as additional collateral security for the Secured
Obligations.
(b)    Without the prior written consent of Pledgee, Pledgor will not (i) vote
to enable, or take any other action to permit, any of the Issuers to issue any
stock or other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any of the Issuers, unless such securities are
delivered to Pledgee, concurrently with the issuance thereof, to be held by
Pledgee as Pledged Collateral, or are otherwise pledged to Pledgee hereunder, or
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, any Pledged Collateral, except as otherwise provided in
the Loan Agreement and the Mortgage Loan Pledge Agreement, or (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Pledged Collateral, or any interest therein,
except for the Lien provided for by this Pledge Agreement and the lien in favor
of the Mortgage Loan Lenders pursuant to the Mortgage Loan Pledge Agreement, or
(iv) enter into any agreement or undertaking restricting the right or ability of
Pledgor or Pledgee to sell, assign or transfer any of the Pledged Collateral,
other than pursuant to the Mortgage Loan Pledge Agreement.
(c)    Pledgor shall maintain the security interest created by this Pledge
Agreement as a perfected security interest, senior in priority to all other
interests or claims, other than security interest in favor of Mortgage Loan
Lenders and shall defend such security interest against the claims and demands
of all other Persons. At any time and from time to time, upon the written
request of Pledgee, and at the sole expense of Pledgor, Pledgor will promptly
and duly execute and deliver such further instruments and documents and take
such further actions as Pledgee may reasonably request for the purposes of
obtaining or preserving the full benefits of this Pledge Agreement and of the
rights and powers herein granted, including, without limitation, (i) the filing
of any financing statements, financing change statements or amendments to
financing statements or continuation statements under the UCC or any similar
personal property security legislation in effect in any jurisdiction with
respect to the Liens created hereby and (ii) taking any actions necessary to
enable Pledgee to take delivery of the Pledged Collateral or to obtain “control”
(within the meaning of the UCC) with respect thereto. If any amount payable
under or in connection with any of the Pledged Collateral shall be or become
evidenced by any promissory note, other instrument or chattel paper, such note,
instrument or chattel paper shall, subject to the terms of the SPE Intercreditor
Agreement, be immediately delivered to Pledgee, duly endorsed in a manner
satisfactory to Pledgee, to be held as Pledged Collateral pursuant to this
Pledge Agreement.
(d)    Pledgor covenants and agrees that with respect to all LLC Interests,
including without limitation all Pledged LLC Interests, Pledgor shall at all
times provide that (i) the LLC Interests shall constitute Securities and shall
be governed by Article 8 of the UCC and (ii) the LLC Interests shall at all
times be a certificated security evidenced by a security certificate under
Article 8 of the UCC. Each of Pledgor, and by their signatures in the attached
Acknowledgement and Consent, the Issuers, shall not, directly or indirectly,
amend, modify or alter any of the Limited Liability Company Agreements or any of
the other Governing Documents of any Limited Liability Company to opt out of
Article 8 of the UCC or otherwise, directly or indirectly, to make the LLC
Interests, including without limitation, the Pledged LLC Interests, no longer
subject to Article 8 of the UCC. Within thirty (30) days of the date hereof,
Pledgor and Issuers shall deliver to Pledgee, in form and substance acceptable
to Pledgee, an acknowledgment consenting to the provisions in the Pledge
Agreement in favor of Pledgee with the delivery of the amended and restated
Limited Liability Company Agreement with respect to the SPE Propcos.



--------------------------------------------------------------------------------




(e)    If Pledgor shall at any time hold or acquire any shares or other
interests of any Person which is not an Issuer hereunder but becomes an obligor
under the Loan Agreement, Pledgor shall (i) promptly deliver such Equity
Interests, and all certificates evidencing the same, to Pledgee to be held as
additional collateral security for the Secured Obligations hereunder,
(ii) promptly deliver to Pledgee a supplement to this Pledge Agreement,
substantially in the form of Exhibit B to this Pledge Agreement, duly completed,
adding such Equity Interests to Schedule I hereto, and (iii) promptly cause such
Subsidiary to execute and deliver an acknowledgment and consent substantially in
the form appended as Annex I to Exhibit B to this Pledge Agreement.
(f)    Pledgor will not (i) without prior written notice to Pledgee, change its
location (for purposes of Section 9-307 of the UCC) from that specified in
Section 4(m), (ii) without prior written notice to Pledgee, change its name,
identity or structure or (iii) unless prior written notice to such effect shall
have been given and any filing under the UCC as Pledgee may reasonably request
to maintain the perfected security interest granted hereto has been made,
reorganize under the laws of another jurisdiction or as a different type of
entity.
(g)    Pledgor acknowledges and agrees that (i) Maryland Guarantor shall at all
times own legal and valid title to all of the SPE Property in the State of
Maryland and (ii) Maryland Subsidiary LLC shall not own any SPE Property or
other assets or properties.
(h)    Pledgor acknowledges and agrees that (i) to the extent each interest in
any Partnership controlled now or in the future by Pledgor and pledged hereunder
is a Security, such interest shall be certificated, and (ii) each such interest
shall at all times hereafter continue to be such a Security and represented by
such certificate. Pledgor further acknowledges and agrees that with respect to
any interest in any Partnership controlled now or in the future by Pledgor and
pledged hereunder that is not a Security Pledgor shall at no time elect to treat
any such interest as a “Security”, nor shall such interest be represented by a
certificate, unless Pledgor provides prior written notification to Pledgee of
such election and such interest is thereafter represented by a certificate that
is promptly delivered to Pledgee pursuant to the terms hereof.
6.    Cash Dividends; Voting Rights.
(a)    Unless an Event of Default shall have occurred and be continuing and
Pledgee shall have given notice to Pledgor of Pledgee’s intent to exercise its
corresponding rights pursuant to Section 7 below, Pledgor shall be permitted to
receive all cash distributions and dividends paid in the normal course of
business of the Issuers in respect of the Pledged Collateral, to the extent
permitted under the Loan Agreement and the Parent Guarantee, and to exercise all
voting, corporate (with respect to Pledged Stock), member (with respect to
Pledged LLC Interests) and partnership (with respect to Pledged Partnership
Interests) rights with respect to the Pledged Collateral.
(b)    Notwithstanding Section 6(a), Pledgor agrees that no vote shall be cast
or corporate, partnership or member right exercised or other action taken which
would subordinate, invalidate, or eliminate the Liens granted hereunder or which
would be inconsistent with or violate any provision of the Loan Agreement, this
Pledge Agreement or any other Financing Agreement.
7.    Rights of Pledgee.
(a)    After the occurrence and during the continuance of an Event of Default it
is agreed that all Proceeds received by Pledgor hereunder consisting of cash,
checks and other near-cash items shall be held by Pledgor in trust for Pledgee,
segregated from other funds of Pledgors. Such Proceeds shall, promptly upon
receipt by Pledgor, be (i) turned over to Pledgee in the exact form received by
Pledgor (duly endorsed by Pledgor to Pledgee, if required) to be held by Pledgee
during the continuance of such Event of Default or (ii) deposited into a
Proceeds Reserve Account and, to the extent not prohibited under the Financing
Agreements, such amounts so deposited in a Proceeds Reserve Account may be used
for purposes permitted under the Financing Agreements. Any and all such Proceeds
held by Pledgee or held by Pledgor in trust for Pledgee shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 8(a).



--------------------------------------------------------------------------------




(b)    If an Event of Default shall occur and be continuing and Pledgee shall
give notice of its intent to exercise such rights to Pledgor: (i) Pledgee shall
have the right to receive any and all cash dividends or other cash distributions
paid in respect of the Pledged Collateral and make application thereof to the
Secured Obligations in the order provided in Section 8(a), and (ii) at the
request of Pledgee, all shares of the Pledged Stock, all Pledged LLC Interests
and all Pledged Partnership Interests shall be registered in the name of Pledgee
or its nominee, and Pledgee or its nominee may thereafter exercise (A) all
voting, corporate or other rights pertaining to such shares of the Pledged Stock
at any meeting of shareholders of any of the Issuers or otherwise; (B) all
members rights, powers and privileges with respect to the Pledged LLC Interests
to the same extent as a member under the applicable Limited Liability Company
Agreement; (C) all partnership rights, powers and privileges with respect to the
Pledged Partnership Interests to the same extent as a partner under the
applicable Partnership Agreement; and (D) any and all rights of conversion,
exchange, subscription and any other rights, privileges or options pertaining to
such shares of the Pledged Collateral as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
company structure of any of the Issuers, or upon the exercise by Pledgor or
Pledgee of any right, privilege or option pertaining to such shares or interests
of the Pledged Collateral, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Collateral with any committee, depository,
transfer agent, registrar or other designated agency upon such terms and
conditions as it may determine), all without liability except to account for
property actually received by it, but Pledgee shall have no duty to exercise any
such right, privilege or option and shall not be responsible for any failure to
do so or delay in so doing. Subject to the foregoing, Pledgee hereby agrees that
all shares of Pledged Stock, all Pledged LLC Interests and all Pledged
Partnership Interests, as the case may be, registered in the name of Pledgee
pursuant to clause (ii) of this Section 7(b) shall be re-registered in the
respective Pledgor’s name if such Event of Default is cured prior to
acceleration or is waived and no Event of Default is then continuing.
(c)    The rights of Pledgee hereunder shall not be conditioned or contingent
upon the pursuit by Pledgee of any right or remedy against any of the Borrowers
or against any other Person which may be or become liable in respect of all or
any part of any of the Obligations or against any other collateral security
therefor, guarantee thereof or right of offset with respect thereto. Pledgee
shall not be liable for any failure to demand, collect or realize upon all or
any part of the Pledged Collateral or for any delay in doing so, nor shall it be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of Pledgor or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof.
8.    Remedies.
(a)    If an Event of Default shall have occurred and be continuing, at any time
at Pledgee’s election, Pledgee may apply all or any part of the Proceeds of the
Pledged Collateral in payment of the Secured Obligations as specified in the
Loan Agreement.
(b)    If an Event of Default shall occur and be continuing, Pledgee may
exercise, in addition to all other rights and remedies granted to it in this
Pledge Agreement, the Financing Agreements (including all of the Security
Instrument) and in any other instrument or agreement securing, evidencing or
relating to any of the Secured Obligations, all rights and remedies of a secured
party under the UCC. In such circumstances, without limiting the generality of
the foregoing, Pledgee, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon Pledgor, any of the Issuers or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted under the governing law
specified in the Loan Agreement), may transfer all or any part of the Pledged
Collateral into Pledgee’s name or the name of its nominee or nominees, and/or
may forthwith collect, receive, appropriate and realize upon the Pledged
Collateral, or any part thereof, and/or may forthwith sell, assign, give option
or options to purchase or otherwise dispose of and deliver the Pledged
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, in the over‑the‑counter
market, at any exchange, broker’s board or office of Pledgee or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk and/or may take such other actions as may be available under
applicable law. Pledgee shall have the right upon any such public sale or sales,
and, to the extent permitted by law,



--------------------------------------------------------------------------------




upon any such private sale or sales, to purchase the whole or any part of the
Pledged Collateral so sold, free of any right or equity of redemption in
Pledgor, which right or equity is hereby waived or released. Pledgee shall apply
any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Pledged Collateral or in any
way relating to the Pledged Collateral or the rights of Pledgee and the other
Pledgee arising out of the exercise by Pledgee hereunder, including, without
limitation, documented fees and disbursements of counsel, to the payment in
whole or in part of the Secured Obligations, in such order as is provided in
Section 8(a), and only after such application and after the payment by Pledgee
of any other amount required by any provision of law, including, without
limitation, Section 9‑615 of the UCC, need Pledgee account for the surplus, if
any, to Pledgor, subject to the rights, if any, of Mortgage Loan Lenders under
the SPE Intercreditor Agreement of even date herewith. To the extent permitted
by Applicable Law, Pledgor waives all claims, damages and demands it may acquire
against Pledgee or any other Pledgee arising out of the exercise by Pledgee or
any other Pledgee of any of its rights hereunder. If any notice of a proposed
sale or other disposition of Pledged Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) business
days before such sale or other disposition. Pledgor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of Pledged
Collateral are insufficient to pay the Secured Obligations (including the fees
and disbursements of counsel employed by Pledgee to collect such deficiency to
the extent provided therefor in Section 2.1 of the Parent Guarantee).
9.    Registration Rights; Private Sales.
(a)    If Pledgee shall determine to exercise its right to sell any or all of
the shares of Pledged Stock, any or all of the Pledged LLC Interests or any or
all of the Pledged Partnership Interests pursuant to Section 8 hereof after the
occurrence and during the continuance of an Event of Default, and if in the
reasonable opinion of Pledgee it is necessary or advisable to have the Pledged
Stock and/or the Pledged LLC Interests and/or the Pledged Partnership Interests,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, Pledgor will cause any or all of the Issuers to (i) execute and
deliver, and cause the officers of such Issuers to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of Pledgee, necessary or advisable to register the shares of
Pledged Stock and/or the Pledged LLC Interests and/or the Pledged Partnership
Interests or that portion of them to be sold, under the provisions of the
Securities Act, (ii) to use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the shares of Pledged
Collateral, or that portion thereof to be sold, and (iii) to make all amendments
thereto and/or to the related prospectus which, in the opinion of Pledgee, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Pledgor agrees to cause the Issuers to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which Pledgee shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(b)    Pledgor recognizes that Pledgee may be unable to effect a public sale of
any or all the Pledged Collateral, by reason of certain prohibitions contained
in the Securities Act and applicable state securities laws or otherwise, and may
be compelled to resort to one or more private sales thereof to a restricted
group of purchasers which will be obliged to agree, among other things, to
acquire such securities for their own account for investment and not with a view
to the distribution or resale thereof. Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to Pledgee
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. Pledgee shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Issuers to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if the Issuers would agree
to do so.
(c)    Pledgor further agrees to use its reasonable efforts to do or cause to be
done all such other acts as may be necessary to make any sale or sales of all or
any portion of the Pledged Collateral pursuant to this Pledge Agreement valid
and binding and in compliance with any and all other applicable Requirements of
Law. Pledgor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to



--------------------------------------------------------------------------------




Pledgee and Pledgee, that Pledgee and Pledgee have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against Pledgor, and
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Loan Agreement.
10.    Irrevocable Authorization and Instruction to Issuers. Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from Pledgee in writing that (a) states that an Event of Default has occurred
and is continuing and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from Pledgor, and
Pledgor agrees that each Issuer shall be fully protected in so complying.
11.    Agent’s Appointment as Attorney‑in‑Fact.
(a)    Pledgor hereby irrevocably constitutes and appoints Pledgee and any
officer or agent of Pledgee, with full power of substitution, as its true and
lawful attorney‑in‑fact with full irrevocable power and authority in the place
and stead of Pledgor and in the name of Pledgor or in Pledgee’s own name, from
time to time in Pledgee’s discretion, for the purpose of carrying out the terms
of this Pledge Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement, including, without limitation,
any financing statements, endorsements, assignments or other instruments of
transfer.
(b)    Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 11(a). All
powers, authorizations and agencies contained in this Pledge Agreement are
coupled with an interest and are irrevocable until this Pledge Agreement is
terminated and the security interest created hereby is released.
(c)    The power of attorney conferred hereby on Pledgee is solely to protect,
preserve and realize upon its security interest in the Pledged Collateral. This
power of attorney shall neither create any agency on the part of Pledgee in
favor of Pledgor, nor any fiduciary obligations or relationship on the part of
any Pledgee for the benefit of Pledgor.
(d)    Anything in this Section 11 to the contrary notwithstanding, Pledgee
agrees that it will not exercise any rights provided for in this Section 11
unless an Event of Default has occurred and is continuing.
12.    Limitation on Duties Regarding Pledged Collateral. Pledgee’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Pledged Collateral in its possession, under Section 9‑207 of the UCC or
otherwise, shall be to deal with it in the same manner as Pledgee deals with
similar securities and property for its own account, except that Pledgee shall
have no obligation to invest Proceeds held in any deposit or securities account
and may hold the same as demand deposits. None of Pledgee, or any of its
respective trustees, directors, officers, employees, agents, servicers or
advisors shall be liable for failure to demand, collect or realize upon all or
any part of the Pledged Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of Pledgor or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof. The powers
conferred on Pledgee hereunder are solely to protect Pledgee’s interests in the
Collateral and shall not impose any duty upon Pledgee to exercise any such
powers. Pledgee shall be accountable only for amounts that it actually receive
as a result of the exercise of such powers, and neither it nor any of its
trustees, servicers, officers, directors, employees, agents or advisors shall be
responsible to Pledgor for any act or failure to act hereunder, except for their
own gross negligence or willful misconduct.
13.    Authorization of Financing Statements. Pledgor hereby authorizes Pledgee
to file financing statements with respect to the Pledged Collateral in such form
and in such filing offices as Pledgee reasonably determines appropriate to
perfect the security interests of Pledgee under this Pledge Agreement.



--------------------------------------------------------------------------------




14.    Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Pledged Collateral are irrevocable and powers
coupled with an interest.
15.    Further Assurances. Pledgor shall execute and acknowledge (or cause to be
executed and acknowledged) and deliver to Pledgee all documents, and take all
actions, reasonably required by Pledgee from time to time to confirm the rights
created or now or hereafter intended to be created under this Pledge Agreement,
to protect and further the validity and enforceability of this Pledge Agreement
or otherwise carry out the purposes of this Pledge Agreement.
16.    Notices. All notices, requests and demands hereunder shall be made in
accordance with the Loan Agreement and shall be in writing and (a) made to
Pledgee at its address set forth below and to Pledgor at its address set forth
below, or to such other address as either party may designate by written notice
to the other in accordance with this provision, and (b) deemed to have been
given or made: if delivered in person, immediately upon delivery; if by telex,
telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing.
Pledgor:
BlueLinx Holdings Inc.
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Facsimile No. (770) 953-7008

Pledgee:
Wells Fargo Bank, National Association

100 Park Avenue        
New York, New York 10017        
Attention: Regional Portfolio Manager – BlueLinx Corporation
Facsimile No. 212-545-4283


17.    Severability. If any provision of this Pledge Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Pledge Agreement as a whole, but this Pledge Agreement shall be
construed as though it did not contain the particular provision held to be
invalid or unenforceable and the rights and obligations of the parties shall be
construed and enforced only to such extent as shall be permitted by applicable
law.
18.    Paragraph Headings. The paragraph headings used in this Pledge Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
19.    No Waiver; Cumulative Remedies. Pledgee shall not by any act (except by a
written instrument pursuant to Section 20 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Pledgee, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by
Pledgee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which Pledgee would otherwise have on
any future occasion. The rights and remedies herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law.
20.    Waivers and Amendments; Successors and Assigns. No waiver of any term or
condition of this Pledge Agreement, whether by delay, omission or otherwise,
shall be effective unless in writing and signed by the party sought to be
charged, and then such waiver shall be effective only in the specific instance
and for the purpose for which given. No delay on Pledgee’s part in exercising
any right, power or privilege under this Pledge Agreement



--------------------------------------------------------------------------------




or any other Financing Agreement shall operate as a waiver of any privilege,
power or right hereunder. This Pledge Agreement shall be binding upon Pledgor
and its successors and assigns and shall inure to the benefit of Pledgee and its
successors and permitted assigns. Pledgor, without the prior written consent of
Pledgee in each instance, may assign, transfer or set over to another, in whole
or in part, all or any part of its benefits, rights, duties and obligations
hereunder, including, but not limited to, performance of and compliance with
conditions hereof, provided that such assignment shall not release Pledgor of
its obligations hereunder.
21.    Termination and Release.
(a)    This Pledge Agreement (and all of Pledgee’s rights hereunder), the
security interest granted in the Pledged Collateral and all other security
interests granted hereby shall terminate when all the Secured Obligations have
been paid in full (other than inchoate claims in respect of indemnities or other
contingent obligations under the Financing Agreements that are not then due and
payable and which are expressly stated therein to survive payment in full).
(b)    In connection with any termination or release pursuant to paragraph (a)
above, Pledgee shall promptly execute and deliver to Pledgor, at Pledgor’s
expense, all Uniform Commercial Code termination statements and similar
documents that Pledgor shall reasonably request to evidence such termination or
release, and will duly assign and transfer to Pledgor such of the Pledged
Collateral that may be in the possession of Pledgee and has not therefore been
sold or otherwise applied or released pursuant to this Pledge Agreement, subject
to the rights of Mortgage Loan Lenders under the SPE Intercreditor Agreement
executed concurrently herewith. Any execution and delivery of documents pursuant
to this Section 21 shall be without recourse to or representation or warranty by
Pledgee. Pledgor shall reimburse Pledgee upon demand for all costs and out of
pocket expenses, including the reasonable fees, charges and expenses of counsel,
incurred by it in connection with any action contemplated by this Section 21.
22.    JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
(a)    The validity, interpretation and enforcement of this Pledge Agreement and
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of New York but excluding any principles of conflict of laws or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
(b)    Each of Pledgor and Pledgee irrevocably consents and submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York for New
York County and the United States District Court for the Southern District of
New York, whichever Pledgee may elect, and waives any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Pledge Agreement or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Pledge
Agreement or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Pledgee shall have the
right to bring any action or proceeding against Pledgor or its property in the
courts of any other jurisdiction which Pledgee deems necessary or appropriate in
order to realize on the Collateral or to otherwise enforce its rights against
Pledgor or its property).
(c)     Pledgor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address and to the attention of the
person set forth herein and service so made shall be deemed to be completed ten
(10) days after the same shall have been so deposited in the U.S. mails, or, at
Pledgee’s option, by service upon Pledgor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, Pledgor
shall appear in answer to such process, failing which Pledgor shall be deemed in
default and judgment may be entered by Pledgee against Pledgor for the amount of
the claim and other relief requested.
(d)    EACH OF PLEDGOR AND PLEDGEE HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS PLEDGE



--------------------------------------------------------------------------------




AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF PLEDGOR AND PLEDGEE OR ANY
LENDER IN RESPECT OF THIS PLEDGE AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. PLEDGOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT PLEDGOR OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
PLEDGE AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(e)    Pledgee and Agent and Lenders shall not have any liability to Pledgor
(whether in tort, contract, equity or otherwise) for losses suffered by Pledgor
in connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Pledge Agreement, or any act, omission or
event occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Pledgee or such Lender, that
the losses were the result of acts or omissions constituting gross negligence or
willful misconduct. In any such litigation, Pledgee shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this Pledge
Agreement
23.    Waiver of Certain Damages. Pledgor and Pledgee (on behalf of itself and
each Pledgee) hereby waives, to the maximum extent not prohibited by Applicable
Law, any right it may have to claim or recover in any legal action or proceeding
referred to herein for any special, exemplary, punitive or consequential
damages.
24.    Counterclaims and Other Actions. Pledgor hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Pledgee in connection with this Pledge Agreement, any and every right
it may have to (a) interpose any counterclaim therein (other than a counterclaim
which can only be asserted in the suit, action or proceeding brought by Pledgee
on this Pledge Agreement and cannot be maintained in a separate action) and
(b) have any such suit, action or proceeding consolidated with any other or
separate suit, action or proceeding.
25.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Pledge Agreement by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Pledge Agreement. Any party delivering an executed
counterpart of this Pledge Agreement by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Pledge Agreement.
26.    SPE Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to Pledgee and Lenders pursuant
to this Pledge Agreement and the exercise of any right or remedy by Pledgee and
Lenders hereunder are subject to the provisions of the SPE Intercreditor
Agreement. As between Pledgee and Mortgage Loan Lenders, if there is a conflict
between the terms of the Intercreditor Agreement and this Pledge Agreement, the
terms of the SPE Intercreditor Agreement will control.











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.
PLEDGOR:
BLUELINX HOLDINGS, INC.
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice PResident, General Counsel and Secretary







--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Pledgee
By: /s/ Marc J. Brier
Name: Marc J. Brier    
Title: Authorized Signatory                             










--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND CONSENT
The undersigned, the Issuers referred to in the Pledge Agreement, dated as of
March 24, 2016, by and among Pledgor and Wells Fargo Bank, National Association,
in its capacity as Pledgee (the “Pledge Agreement”), hereby acknowledge receipt
of a copy of the Pledge Agreement and agree to be bound thereby and to comply
with the terms thereof insofar as such terms are applicable to them, including
without limitation, Section 5(d) of the Pledge Agreement. The undersigned agree
to notify Pledgee promptly in writing of the occurrence of any of the events
described in Section 5(a) of the Pledge Agreement. The undersigned further agree
that the terms of Section 9(c) of the Pledge Agreement shall apply to them,
mutatis mutandis, with respect to all actions that may be required of them under
or pursuant to or arising out of Section 10 of the Pledge Agreement.
ISSUERS:
ABP AL (MIDFIELD) LLC
ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
ABP CA (NATIONAL CITY) LLC
ABP CO II (DENVER) LLC
ABP FL (LAKE CITY) LLC
ABP FL (MIAMI) LLC
ABP FL (PENSACOLA) LLC
ABP FL (TAMPA) LLC
ABP FL (YULEE) LLC
ABP GA (LAWRENCEVILLE) LLC
ABP IA (DES MOINES) LLC
ABP IL (UNIVERSITY PARK) LLC
ABP IN (ELKHART) LLC
ABP KY (INDEPENDENCE) LLC
ABP LA (NEW ORLEANS) LLC
ABP LA (SHREVEPORT) LLC
ABP MA (BELLINGHAM) LLC
ABP MD (BALTIMORE) LLC
DELETED
ABP ME (PORTLAND) LLC
ABP MI (DETROIT) LLC
ABP MI (GRAND RAPIDS) LLC
ABP MN (MAPLE GROVE) LLC
ABP MO (BRIDGETON) LLC
ABP MO (KANSAS CITY) LLC
ABP MO (SPRINGFIELD) LLC
ABP MS (PEARL) LLC
ABP NC (BUTNER) LLC
ABP NC (CHARLOTTE) LLC
ABP NJ (DENVILLE) LLC
ABP NY (YAPHANK) LLC
ABP OH (TALMADGE) LLC
ABP OK (TULSA) LLC
ABP PA (ALLENTOWN) LLC
ABP PA (STANTON) LLC
ABP SC (CHARLESTON) LLC
ABP TN (ERWIN) LLC




--------------------------------------------------------------------------------




ABP TN (MADISON) LLC
ABP TN (MEMPHIS) LLC
ABP TX (EL PASO) LLC
ABP TX (FORT WORTH) LLC
ABP TX (HARLINGEN) LLC
ABP TX (HOUSTON) LLC
ABP TX (LUBBOCK) LLC
ABP TX (SAN ANTONIO) LLC
ABP VA (RICHMOND) LLC
ABP VA (VIRGINIA BEACH) LLC
ABP VT (SHELBURNE) LLC
ABP WI (WAUSAU) LLC
ABP AL (MIDFIELD) LLC
ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
ABP CA (NATIONAL CITY) LLC
ABP CO II (DENVER) LLC
ABP FL (LAKE CITY) LLC
ABP FL (MIAMI) LLC
ABP FL (PENSACOLA) LLC



Each entity listed above, each a Delaware limited liability company


By: /s/ Shyam K. Reddy
Name:    Shyam K. Reddy
Title:    Senior Vice-President and General Counsel


 



